DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.

Priority
The Applicant’s claim for priority based upon Chinese Patent Application No. 20180541009.1 filed on May 30, 2018 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 17, 2019 and August 4, 2019 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is the term “module” found in claims 3-10 and 12-16.  Support for the term is found in paragraphs 0016, 0019, 0022, 0028, 0056, and 0091.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The most similar art of record, Tang et al. [U.S. Patent 10,074,247], discloses an open detection device connected to an object storage device where the open detection device detects and determines the opening of a package (figure 1, item 26 and column 4, lines 38-58) and a user device, in the form of a computer of smartphone device, receiving a token in order to control the opening of a locked package (figure 6 and column 8, lines 11-38).  However, no art of record discloses the gesture recognition module is configured to make the storage unit perform an opening action according to a lifting gesture of the user nor executing a closing action according to a pressing gesture of the user.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7-10, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. [U.S. Patent 10,074,247]

With regard to claim 1, Tang et al. meets the limitations of:
a storage detection method for assisting a storage device to realize smart storage, the method comprising detecting a storage state of the storage device [an open detection device connected to an object storage device where the open detection device detects and determines the opening of a package (figure 1, item 26 and column 4, lines 38-58)]
upon detecting that the storage state of the storage device is changed, sending a request for updating storage information of an article to a server, which allows the server to obtain updated storage information of an article according to the request for updating storage information of an article [a third party shipper’s server receiving an indication regarding the opening of a package (figure 1, item 32 and column 4, lines 28-37)]

upon detecting that the storage state of the storage device is changed, sending prompt information and obtaining the request for updating storage information of an article sent according to the prompt information and pre-update storage information of an article and the updated storage information of an article [a text message informing a user of the detected opening of a storage device (figure 1, item 42 and column 4, lines 38-58)]
upon detecting that the storage state of the storage device is changed, controlling a human-computer interaction module and a communication module [a text message informing a user, via a mobile device, of the detected opening of a storage device (figure 1, item 42 and column 4, lines 38-58)]

With regard to claim 4, Tang et al. meets the limitations of:
a storage detection device for assisting a storage device comprising at least one storage unit to realize smart storage, comprising a storage detection module group, wherein the storage detection module group comprises at least one detection module mounted on the at least one storage unit of the storage device, and configured to detect a storage state of the at least one storage unit [an open detection device connected to an object storage device where the open detection device detects and determines the opening of a package (figure 1, item 26 and column 4, lines 38-58)]
a communication module configured to send a request for updating storage information of an article to a server, in order to allow the server to obtain updated storage information of an article according to the request for updating storage information of an article after the detection module detects that the storage state of the at least one storage unit is 
a power module configured to supply an operating voltage for the detection module and the communication module [power sources used for powering the open detection device and the network interfaces used for its communications (figure 8, item 400 and 803 as well as column 9, lines5-13)]

With regard to claim 7, Tang et al. meets the limitation of:
the communication module comprises at least one of a WIFI module, a Bluetooth module, a ZigBee module, and a mobile data communication module [the use of a WiFi or Bluetooth communications in transmitting information regarding the opening of a container (column 8, lines 11-38)]

With regard to claim 8, Tang et al. meets the limitation of:
a human-computer interaction module configured to send prompt information, and to obtain the request for updating storage information of an article sent according to the prompt information, the pre-update storage information of an article, and the updated storage information of an article, after the detection module detects that the storage state of the storage unit is changed [a third party shipper’s server receiving an indication regarding the opening of a package (figure 1, item 32 and column 4, lines 28-37) and a text message informing a user, via a mobile device, of the detected opening of a storage device (figure 1, item 42 and column 4, lines 38-58)]
a processor configured to control the human-computer interaction module and the communication module, after the detection module detects that the storage state of the storage unit is changed [the notification of a container being opened, via the detection of an open detection device on a container, transmitted to a user via a computer network (column 4, lines 38-58)]

With regard to claim 9, Tang et al. meets the limitation of:
a memory module configured to store the pre-update storage information of an article and the updated storage information of an article [a memory used for managing notices regarding the opening of a package (column 13, lines 53-67 and column 14, lines 1-5)]

With regard to claim 10, Tang et al. meets the limitation of:
the human-computer interaction module comprises a voice module configured to send voice prompt information according to the control of the processor [a automated voice message being sent at the request of a sender to act as a notice regarding the monitored package (column 14, lines 17-32)]
a touch screen configured to display text prompt information, the pre-update storage information of an article, and the updated storage information of an article according to the control of the processor [a user device, in the form of a computer of smartphone device, receiving a token in order to control the opening of a locked package (figure 6 and column 8, lines 11-38)]

With regard to claim 12, Tang et al. meets the limitation of:
the human-computer interaction module comprises a gesture recognition module  configured to change the storage state of the storage unit according to a gesture of the user [a user device, in the form of a computer of smartphone device, receiving a token in order to control the opening of a locked package (figure 6 and column 8, lines 11-38)]

With regard to claim 13, Tang et al. meets the limitation of:
the gesture recognition module is configured to make the storage unit display the storage information of an article in the storage unit according to a one-hand swiping gesture of the user [a user device, in the form of a computer of smartphone device, receiving a token in order to control the opening of a locked package (figure 6 and column 8, lines 11-38) where smartphone devices are well known to accept swiping gestures to conduct operations using the device]

With regard to claim 16, Tang et al. meets the limitations of:
a smart storage device comprising a top base configured to accommodate a communication module and a bottom base configured to support the storage unit and accommodate a power module [an open detection device connected to an object storage device where the open detection device detects and determines the opening of a package (figure 1, item 26 and column 4, lines 38-58) and a power sources used for powering the open detection device and the network interfaces used for its communications (figure 8, item 400 and 803 as well as column 9, lines5-13)]
a human-computer interaction module [a user device, in the form of a computer of smartphone device, receiving a token in order to control the opening of a locked package (figure 6 and column 8, lines 11-38)]
a processor [the notification of a container being opened, via the detection of an open detection device on a container, transmitted to a user via a computer network (column 4, lines 38-58)]
at least one storage unit mounted with a detection module [an open detection device connected to an object storage device where the open detection device detects and determines the opening of a package (figure 1, item 26 and column 4, lines 38-58)]
wherein the detection module is configured to detect a storage state of the at least one storage unit [an open detection device connected to an object storage device where the open detection device detects and determines the opening of a package (figure 1, item 26 and column 4, lines 38-58) where the opening of a device indicates the possible removed state of a stored object]
the communication module is configured to send a request for updating storage information of an article to a server, in order to allow the server to obtain updated storage information of an article according to the request for updating storage information of an article, after the detection module detects that the storage state of the at least one storage unit is changed [a text message informing a user of the detected opening of a storage device (figure 1, item 42 and column 4, lines 38-58)]
the power module is configured to provide an operating voltage a power sources used for powering the open detection device and the network interfaces used for its communications (figure 8, item 400 and 803 as well as column 9, lines5-13)]
the human-computer interaction module is configured to send prompt information, and to obtain the request for updating storage information of an article sent according to the prompt information, pre-update storage information of an article, and the updated storage information of an article, after the detection module detects that the storage state of the storage unit is changed [a text message informing a user of the detected opening of a storage device (figure 1, item 42 and column 4, lines 38-58)]
the processor is configured to control the human-computer interaction module and the communication module, after the detection module detects that the storage state of the storage unit is changed [the notification of a container being opened, via the detection of an open detection device on a container, transmitted to a user via a computer network (column 4, lines 38-58)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. [U.S. Patent 10,074,247] in view of Burrows [U.S. Patent Publication 2009/0015245]

With regard to claim 2, Tang et al. fails to disclose of wherein the detecting the storage state of the storage device comprises: detecting a change in a surrounding magnetic field strength by a Hall sensor mounted in the storage device, thereby detecting the storage state of the storage device, when a user approaches or opens or closes the storage device.  In the field of container devices, Burrows teaches:
wherein the detecting the storage state of the storage device comprises: detecting a change in a surrounding magnetic field strength by a Hall sensor mounted in the storage device, thereby detecting the storage state of the storage device, when a user approaches or opens or closes the storage device [the use of a hall sensor in determining the closing of a container (paragraph 0040)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Tang et al. and Burrows to create a container devices that uses a hall sensor in determining the closing of a container in order to notify a monitoring asset of the opened or closed status of the monitored container wherein the motivation to combine is to create a wirelessly monitored container for assets (Tang et al., column 1, lines 6-12).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. [U.S. Patent 10,074,247] in view of Ho et al. [U.S. Patent Publication 2016/0313442]

With regard to claim 6, Tang et al. fails to disclose of the detection module further comprises at least one of a temperature sensor and a humidity sensor.  In the field of monitoring systems, Ho et al. teaches:
the detection module further comprises at least one of a temperature sensor and a humidity sensor [a temperature detector used for determining a change in temperature of a monitoring device (figure 2, item 225 and paragraph 0033)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Tang et al. and Ho et al. to create a container devices that uses a temperature sensor in determining the opening of a container in order to notify a monitoring asset of the opened or closed status based upon the change of a detected temperature of the inside of a monitored container wherein the motivation to combine is to create a wirelessly monitored container for assets (Tang et al., column 1, lines 6-12).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. [U.S. Patent 10,074,247] in view of Hou et al. [U.S. Patent Publication 2019/0235683]


the touch screen is a flexible screen [a flexible touch screen (paragraph 0083)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Tang et al. and Ho et al. to create a container device where the operation of the device can be controlled via a smartphone device where said device has a flexible touchscreen that prevents it from breaking when it is bent wherein the motivation to combine is to create a wirelessly monitored container for assets (Tang et al., column 1, lines 6-12).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 20210264503 to Hara discloses a sales management system.
U.S. Patent Publication 2021/0074100 to Kashi et al. discloses a smart locker.
U.S. Patent 10,789,822 to Deutsch discloses the monitoring of a hand’s proximity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689